Citation Nr: 1610449	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome, rated as noncompensable from May 12, 2004 to March 3, 2005 and 20 percent disabling thereafter.

2.  Entitlement to an extra-schedular rating for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome.

3.  Entitlement to an effective date prior to April 16, 2007 for the grant of a total disability rating based on individual unemployability (TDIU), to include on extra-schedular basis.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for cervical radiculopathy with paresthesias of the right upper extremity with an initial noncompensable rating, effective May 12, 2004; and denied service connection for right carpal tunnel syndrome.  Although the Veteran did not submit an explicit notice of disagreement with this decision, he did submit a request for reconsideration, which constituted new and material evidence received during the appeal period.  38 C.F.R. § 3.156(b) (2015).  Inasmuch as there was not an explicit determination as to whether the evidence was new and material, the March 2007 rating decision did not become final.  Mitchell v. McDonald, 27 Vet. App. 431 (2015).

A July 2013 rating decision granted service connection for right carpal tunnel syndrome.  The decision indicated right carpal tunnel syndrome was rated in conjunction with cervical radiculopathy with paresthesias of the right upper extremity and assigned a 20 percent rating for the disability, effective March 4, 2005.

TDIU is an element of the Veteran's appeal of the initial rating assigned for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the July 2013 rating decision also granted entitlement to TDIU, effective April 16, 2007, the issue has been characterized as entitlement to an earlier effective date for TDIU.

This matter was most recently before the Board in November 2013, when it was remanded for further development.  The Agency of Original Jurisdiction (AOJ) completed the requested development before returning this matter to the Board.

The issues of entitlement to an extra-schedular rating for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome and entitlement to an effective date prior to April 16, 2007 for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran has had mild incomplete paralysis affecting all radicular groups of the right upper extremity since May 12, 2004, but he has not had moderate incomplete paralysis at any point in the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 12, 2004 for the 20 percent schedular rating for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8510-19 (2015).

2.  The criteria for a schedular rating in excess of 20 percent for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8510-19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided peripheral nerve examinations in October 2007, January 2013, and October 2014, as well as several cervical spine examinations during the appeal period.  As discussed below, these examinations provide sufficient information to determine the appropriate evaluation under the VA rating schedule.

In November 2013, this matter was remanded so the AOJ could obtain outstanding VA treatment records related to the Veteran's cervical spine disability, as well as clarify some internal inconsistencies in the January 2013 peripheral nerve examination report.  The AOJ obtained the requested records and scheduled a new peripheral examination in October 2014.  Therefore, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Higher Initial Rating for Cervical Radiculopathy with Paresthesias of the Right Upper Extremity and Right Carpal Tunnel Syndrome

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran's cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8512, which pertains to the lower radicular group.  The Veteran is right-hand dominant, as noted in several VA examinations.  As such, the ratings for the major side apply to the right upper extremity.

As previously discussed, this matter was remanded in November 2013 to clarify which nerves are affected by the Veteran's disability.  A January 2013 VA examiner had previously identified the affected nerves as the median nerve and lower radicular group.  Subsequent to the remand, an October 2014 examiner determined the median, ulnar, and long thoracic nerves were affected, along with the upper radicular group.  The initial peripheral nerve examination in October 2007 did not identify specific peripheral nerve injuries.

The January 2013 and November 2014 examination reports must be reconciled in the Veteran's favor.  See 38 C.F.R. § 4.2.  Therefore, the Veteran's cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome should be rated under Diagnostic Code 8513, which pertains to peripheral nerve injuries that affect all radicular groups, because the examination reports of record implicate all radicular groups.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (indicating VA must explain any change in diagnostic code).  This change does not prejudice the Veteran as Diagnostic Code 8513 provides the highest ratings available for peripheral nerve injuries affecting the upper extremities.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-19; see also Bernard v. Brown, 4. Vet. App. 384 (1993).

Although the January 2013 and November 2014 VA examiners identified different nerves, they both concluded the resulting impairment from the Veteran's disability constituted mild incomplete paralysis.  Under Diagnostic Code 8513, mild incomplete paralysis affecting all radicular groups of the major side warrants a 20 percent rating.  Higher ratings are not warranted unless there is at least moderate incomplete paralysis.  There is no evidence of record that indicates the Veteran has moderate incomplete paralysis affecting the right upper extremity.  While VA examiners noted moderate levels of pain, paresthesias and/or dysesthesias, and even severe numbness, it appears they have considered these symptoms in their conclusions regarding the severity of the incomplete paralysis.  

Even though several nerves appear to be affected by the disability, separate ratings cannot be assigned for each nerve because this would violate the prohibition against pyramiding with respect to peripheral nerve injuries.  See 38 C.F.R. § 4.14.  Furthermore, Diagnostic Code 8513 fully contemplates peripheral nerves injuries that affecting nerves throughout the upper extremities.  See 38 C.F.R. § 4.124a.  Therefore, the 20 percent rating currently assigned for the disability is appropriate; however, this rating is assigned under Diagnostic Code 8513, so that any potential future increase in disability will be rated according the higher rating scale of that diagnostic code.

Service connection was granted for cervical radiculopathy with paresthesias of the right upper extremity, effective May 12, 2004.  Thus, there is a staged rating for the disability.  See Fenderson, supra.  The Board finds that the 20 percent rating has been warranted since the effective date of service connection, May 12, 2004.  The evidence shows the Veteran has had mild incomplete paralysis affecting the upper extremities since that date.  In so much as the AOJ has determined that a separate claim for carpal tunnel syndrome was filed in March 2005, the Board finds the May 12, 2004 claim for neurological issues related to a cervical spine disability included carpal tunnel syndrome, as a claim includes any disability that is reasonably encompassed by the claimant's reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, an earlier effective date of May 12, 2004 for the 20 percent rating assigned for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome is warranted.


ORDER

Entitlement to an effective date of May 12, 2004 for the 20 percent rating assigned for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome is granted.

Entitlement to an initial schedular rating in excess of 20 percent for cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome is denied.


REMAND

While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

In this case, the record establishes the Veteran's service-connected cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome results in symptoms that are not described in the rating criteria for the knee.  More specifically, the record indicates the Veteran's sleep is frequently interrupted by tingling and numbness in his right arm.  There is also evidence of marked interference with employment, as the Veteran has been granted TDIU based on in part on the disability and has not worked since 2002.  Therefore, referral for an extra-schedular evaluation for the service-connected cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome is warranted.

The RO reported that the Veteran had been unemployed since 2002 but awarded TDIU, effective April 16, 2007, because that was the date he met the percentage requirements for that benefit.  38 C.F.R. § 4.16(a) (2015).  VA policy is; however, to grant TDIU in all cases where service connected disabilities cause unemployment.  Entitlement on this extraschedular basis must initially be adjudicated by the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2015); see Bowling v. Principi, 15 Vet. App. 1 (2001) (where there is evidence of unemployability, the Board is required to insure that the claim is referred to the appropriate authority for adjudication under 38 C.F.R. § 4.16(b)).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a rating in excess of 20 percent for service-connected cervical radiculopathy with paresthesias of the right upper extremity and right carpal tunnel syndrome to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for extra-schedular consideration.

2.  If there remains any times beginning May 12, 2004 and ending on April 15, 2007 when the Veteran did not meet the percentage requirements for TDIU, refer that issue to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (2015).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


